Citation Nr: 0114922	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-10 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for residuals of a posttraumatic amputation of the 
right ring finger the distal interphalangeal joint with a 
degloving injury.

2.  Entitlement to service connection for a psychiatric 
disability, including agoraphobia.

3.  Entitlement to service connection for a chronic low back 
disorder.

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had active duty service in the United States Army 
from August 1973 to July 1976.  He also served in the 
Commonwealth of Puerto Rico Army National Guard from August 
1981 to March 1998 and is credited with various periods of 
active duty for training and inactive duty for training.

The Board of Veterans' Appeals (Board) previously denied 
entitlement to service connection for a psychoneurosis 
disorder in a June 1979 rating decision.

This current matter comes to the Board on appeal from a 
December 1998 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO).

The veteran's claims of entitlement to service connection for 
a chronic low back disorder and a 10 percent evaluation based 
on multiple, noncompensable, service-connected disabilities 
are the subject of the 'REMAND' appended to the end of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the right ring finger and agoraphobia claims on appeal has 
been obtained.

2.  The veteran's service records indicate that his right 
hand is his major hand.

3.  The veteran's active military medical records show that 
he was seen with complaints of stomach pain and nervousness 
over job and personal matters in October 1975.  Mild anxiety 
was reported.

4.  Service connection and a noncompensable disability 
evaluation were granted for residuals of trauma to the third 
right metacarpal in a June 1977 rating decision.

5.  The veteran's National Guard medical records included a 
November 1982 DA Form 2173, Statement of Medical Examination 
and Duty Status, which reveals that he injured his right ring 
finger in the line of duty.

6.  Throughout this appeal period, the veteran's service-
connected right ring finger disability has been primarily 
manifested by amputation at the distal interphalangeal joint.  
There is no objective evidence of any functional impairment 
to include painful motion.

7.  The Board previously denied entitlement to service 
connection for a psychoneurosis in a June 1979 decision; 
there was no evidence of a psychiatric disorder for VA 
compensation purposes at that time.

8.  Probative evidence has been submitted since the June 1979 
Board decision as there is now medical evidence of current 
psychiatric disorder within the meaning of applicable VA 
regulations.

9.  A clear preponderance of the evidence reflects that the 
veteran's current psychiatric disorder, agoraphobia, has no 
relationship to military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
residuals of a posttraumatic amputation of the right ring 
finger the distal interphalangeal joint with a degloving 
injury have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5155, 5226 
(2000).

2.  The June 1979 Board decision, which denied entitlement to 
service connection for a psychoneurosis, is final.  38 
U.S.C.A. § 7104 (West Supp. 2000).

3.  Medical evidence submitted since the June 1979 Board 
decision denying service connection for a psychoneurosis is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

4.  The veteran's current psychiatric disability, diagnosed 
as agoraphobia, is not shown to have been incurred in or 
aggravated by military service, nor may a psychosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The RO has obtained an adequate 
orthopedic examination with regard to the nature and extent 
of the veteran's right middle finger disorder, as well as a 
VA medical nexus opinion with regard to the veteran's current 
psychiatric disorder.  Additionally, the veteran has been 
specifically apprised of the evidence considered in rating 
decision, as well as the statement of the case.  Insofar as 
neither the veteran nor his accredited representative have 
indicated that there is any additional information that may 
be available or necessary to a decision on these claims, the 
Board finds that the Department has satisfied the duty to 
assist in the development of these claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.1 and 4.2 (2000).  

In the instant case, the RO granted service connection and 
assigned a noncompensable disability evaluation for residuals 
of a posttraumatic amputation of the right ring finger the 
distal interphalangeal joint with a degloving injury in a 
December 1998 rating decision.

As a preliminary matter, the Board observes that the Court 
has held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court noted that a claim for 
increased rating is a new claim, which is based upon facts 
different from those relied upon in a prior final denial of 
the veteran's claim.  Original claims are, as matter of law, 
those placed into appellate status by virtue of a NOD 
expressing disagreement with the initial rating awards and 
never ultimately resolved until the Board decision on appeal.  
See Fenderson at 125 (citations omitted).  At the time of an 
initial rating, "separate ratings can be assigned for 
separate periods of time based on the facts found," a 
practice known as "staged" ratings."  See Fenderson at 126 
(citing 38 C.F.R. §§ 3.400, 3.500).  The right ring finger 
disability issue presently before the Board involves an 
initial rating.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2000); see also DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45 (2000).

Service connection and a noncompensable disability rating for 
residuals of trauma to the right third metacarpal (bony 
prominence) were previously established in a June 1977 rating 
decision.

With regard to the present appeal, it is noted that the 
veteran's National Guard medical records included a November 
1982 DA Form 2173, Statement of Medical Examination and Duty 
Status, which reveals that he injured his right ring finger 
in the line of duty.  The veteran was working in the supply 
room arranging boxes in a "gondola" when the 4th finger of 
his right hand got stuck.  The skin of his finger was peeled 
off.  He was treated at the local dispensary and then 
transferred to the VA Hospital in San Juan.  A December 1982 
VA inpatient treatment record indicates that the skin on the 
finger was repaired via division and insertion of 
thoracolumbar flaps (skin grafts from the abdomen).  National 
Guard records further reflect that the veteran subsequently 
had a partial amputation of the finger.

In conjunction with his original claim for compensation, the 
veteran was afforded VA examination in May 1998.  At that 
time, he referred to no pain in his right hand and fingers.  
He indicated that he had seen no doctors for his right hand 
in the years prior.  Rather, he noted that he learned to live 
with the chronic condition, which is precipitated by grasping 
objects hard.  On physical examination, it was noted that 
there was an anatomical defect of the right ring finger with 
amputation of the tip.  The right ring finger was 3-
centimeters shorter than the left ring finger.  The veteran 
could touch, with the tip of the right thumb, the tip of the 
right index finger, the little finger and the stump of the 
right ring finger.  It was, however, noted that he lacked 
1.5-inches to touch with the tip of the right ring finger 
stump to the median transverse fold of the palm of the right 
hand.  Right handgrip was described as 4/5.  The veteran had 
full and complete range of motion of the right wrist and 
right ring finger metacarpophalangeal (MCP) and proximal 
interphalangeal (PIP) joints.  There was an absence of the 
distal interphalangeal (DIP) joint.  There was no painful 
motion.  X-rays of the right hand revealed the presence of an 
amputation of the right 4th finger, at the level of the DIP 
joint; the middle phalanx appeared unremarkable, as well as 
the rest of the bony structures.  The diagnoses were of a 
posttraumatic amputation of the right ring finger the distal 
interphalangeal joint with a degloving injury status post 
skin graft and residuals of trauma to the right hand with 
exostosis deformity.

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation; (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters.) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable; (4) With the 
thumb, the carpometacarpal joint is to be regarded as 
comparable to the metacarpophalangeal joint of other digits.  
38 C.F.R. § 4.71a (2000).

Under the rating schedule, ankylosis, or complete loss of 
motion, of the middle finger is rated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2000).  
Amputation of the ring finger without metacarpal resection, 
at proximal interphalangeal joint or proximal thereto, 
warrants a 10 percent evaluation. A 20 percent evaluation is 
warranted for amputation of the ring finger with metacarpal 
resection (more than one-half the bone lost).  38 C.F.R. § 
4.71a, Diagnostic Code 5155 (2000).

Favorable ankylosis of two digits of one hand are rated as 
follows: a 30 percent rating is awarded if the digits 
involved are on the major hand; while a 20 percent rating is 
assigned when the digits involved are on the minor hand.  The 
digits included: the thumb and index finger, or the thumb and 
middle finger, or the thumb and ring finger, or the thumb and 
little finger.  If the index and middle fingers or the index 
and ring fingers or the index and little fingers are the 
involved digits, then a 20 percent is assigned whether the 
fingers are on the major or minor hand.  The ratings for 
codes 5220 through 5223 apply to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  Combination of finger 
amputations at various levels, or of finger amputations with 
ankylosis or limitation of motion of the fingers will be 
rated on the basis of the grade of disability, i.e., 
amputation, unfavorable ankylosis, or favorable ankylosis, 
most representative of the levels or combinations. With an 
even number of fingers involved, and adjacent grades of 
disability, select the higher of the two grades.  38 C.F.R. § 
4.71a Diagnostic Code 5223 & Notes (2000).

After a contemporaneous review of the record, the Board finds 
that the veteran's current right hand symptomatology is not 
consistent with a compensable disability evaluation.  As 
noted above, the rating schedule does not provide a 
compensable rating for limitation of motion of the middle 
finger that falls short of ankylosis or limited motion of 
permitting flexion of the tip of the finger to within 2 
inches 
(5.1 cms).  VA medical examination revealed a full and 
complete range of motion of the veteran's right middle finger 
at the MCP and PIP joints.  Although there was an absence of 
the DIP joint, and the right ring finger is 3 cms shorter 
than the left, the veteran lacks only 1.5 inches to touch 
with the tip of the right ring finger to the median 
transverse fold of the palm of the right hand.  Additionally, 
the examination did not indicate any objective evidence of 
residual impairment of function due to such factors as pain 
on motion, weakened movement, excess fatigability, diminished 
endurance, or incoordination.  See DeLuca, supra.  The 
examiner specifically noted that there was no painful motion.  
Therefore, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
residuals of a posttraumatic amputation of the right ring 
finger the distal interphalangeal joint with a degloving 
injury.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(2000).  There is no objective evidence that the veteran's 
service-connected right ring finger disability presents such 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Service Connection

i.  Propriety of reopening the claim

As noted above, the Board denied entitlement to service 
connection for a psychoneurosis in a June 1979 decision based 
on a finding that there was no evidence of a psychiatric 
disorder for VA compensation purposes at that time.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  Although the RO's 1998 
rating decision indicated that a reopened claim had been 
received, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the question of 
finality affects the jurisdiction of the Board.  That is, 
whether the RO considered the issue or not, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  See Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) - The Court 
has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

After a contemporaneous review of the record, the Board finds 
that the appellant has submitted new and material evidence 
such as to reopen his claim for service connection for a 
psychiatric disorder.  Although the veteran was treated for 
mild anxiety related to job and personal matter in service, 
the Board previously denied his application for service 
connection as the evidence then of record did not reflect a 
psychiatric disorder for VA compensation purposes.  In 
conjunction this application to reopen, however, the 
veteran's September 1998 VA examination reflects a current 
diagnosis of agoraphobia.  The Board finds that these medical 
records are "new" since it was not available for review in 
1979, and is "material" since it relates directly to the 
specified basis for the previous denial.  Therefore, as the 
Board finds the evidence added to the record is "new and 
material" as to the appellant's psychiatric disability 
claim, the claim is reopened.  See 38 C.F.R. § 3.156 (2000).

ii.  De Novo Review

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000).  Where a veteran has served for 90 days or more 
during a period of war, and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Review of the record included the veteran's service medical 
records, which show that he had a normal clinical evaluation 
on enlistment examination in August 1973.  In October 1975, 
he was seen with complaints of stomach pain and nervousness 
over job and personal matters in October 1975.  Mild anxiety 
was reported.  The veteran had a normal psychiatric 
evaluation on separation examination in May 1976.  He was 
discharged from military service in July 1976.

In conjunction with his original compensation claim, the 
veteran was afforded a VA psychiatric examination.  The 
December 1976 examination report reflects diagnoses of 
transitional situational disturbance and adjustment reaction 
of adult life.

The RO denied entitlement to service connection for a nervous 
condition in an April 1978 rating decision.  The veteran 
thereafter timely completed an appeal to the Board.

The Board denied entitlement to service connection for a 
psychoneurosis in a June 1979 rating decision.  While the 
veteran was seen for anxiety in service, there was no 
evidence of a current chronic or acquired psychiatric 
disorder.  Although the veteran was diagnosed with 
transitional situational disturbance and adjustment reaction 
of adult life on VA examination in December 1976, it was 
noted that these conditions were no considered to be 
disabilities within the meaning of applicable VA regulations.

In conjunction with the present appeal, the veteran submitted 
copies of medical records developed by the Commonwealth of 
Puerto Rico Army National Guard between 1981 and 1998.  The 
records show treatment on occasion for stress, insomnia and 
nervousness.

A May 1998 medical statement developed by a Dr. E.R. Marrero-
Lopez, with attached clinical records, indicates that the 
veteran was treated on occasion for symptoms of panic 
disorder and major depression in 1989 and 1990.  The doctor 
noted that the veteran's psychiatric illness has a relation 
and is a result of his military service situation.

In September 1998, the veteran was afforded a VA mental 
disorders examination.  Prior to the examination, the 
examiner noted that he reviewed the veteran's claims folder 
and hospital records.  The examiner noted that the veteran 
was seen at the VA Medical Center in San Juan in November 
1996 for nervousness and insomnia due to cough and pain.  
Based on a review of the veteran's medical records, and an 
interview of the veteran, the examiner rendered an Axis I 
diagnosis of agoraphobia without panic attacks and an Axis II 
diagnosis of dependent personality traits.  The examiner also 
opined that the veteran's present psychiatric disability was 
not related to or aggravated by his military service.

After a de novo review of the record, the Board finds that 
service connection for a psychoneurosis, currently diagnosed 
as agoraphobia, is not warranted.  

As a preliminary matter, it is noted that congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. § 3.303(c) (2000); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).

It is essentially contended that because the Dr. Marrero-
Lopez has indicated that the veteran has a psychiatric 
illness that is related to and a result of his military 
service situation, the Board must resolve doubt in the 
veteran's favor and grant this appeal.  It is noted, however, 
that this assertion misconceives the role of the Board.  The 
Board has a duty to assess the credibility and weight to be 
given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has stated that while it is true that the 
[Board] is not free to ignore the opinion of the treating 
physician, the [Board] is certainly free to discount the 
credibility of the physician's statement."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  In this regard, the 
Court has indicated greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In the instant case, the Board notes that the 
September 1998 VA medical opinion is a detailed reasoned 
response based on a review and analysis of the entire record, 
and the examiner referred to specific events and medical 
history to support his conclusion that the veteran's present 
agoraphobia is not related to military service.  The 
veteran's private medical examiner's opinion, on the other 
hand, is not as probative.  By his own admission, Dr. 
Marrero-Lopez concedes that he last treated the veteran in 
1990.  Therefore, the doctor's 1998 medical nexus opinion is 
too remote and speculative in nature such as to be accorded 
any positive weight in favor of service connection.

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, and notes that the record does not indicate 
that the veteran has any medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).

With respect to this appeal, the Board has concluded that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a psychoneurosis, currently 
diagnosed as agoraphobia,.  The doctrine of reasonable doubt, 
therefore, does not apply in this case.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-2099 (2000) (to be codified as amended at 38 
U.S.C. § 5107(b)).


ORDER

The claim for an increased rating for residuals of a 
posttraumatic amputation of the right ring finger the distal 
interphalangeal joint with a degloving injury is denied.

The June 1979 Board decision, which denied entitlement to 
service connection for a psychoneurosis, is reopened; to this 
extent only, the appeal is granted.

Service connection for a psychoneurosis, currently diagnosed 
as agoraphobia, is denied.


REMAND

Prior to a determination of a claim on the merits, VA has a 
duty to insure that the veteran is provided full due process.  
38 C.F.R. § 3.103 (2000).  One due process protection is that 
of notice.  This includes issuance of a Statement of the Case 
(SOC) which provides a summary of the evidence relating to 
the issue on appeal, 38 C.F.R. § 19.29 (2000), and the 
issuance of a Supplemental Statement of the Case (SSOC) when 
additional pertinent evidence is received after a SOC or the 
most recent SSOC has been issued.  38 C.F.R. § 19.31 (2000).

In reviewing the claims file, it is noted that following the 
April 2000 SOC and prior certification and transfer of this 
appeal to the Board, the veteran was submitted copies of June 
2000 private medical records developed by Drs. Gaztambide and 
Bibsbal concerning his chronic low back disorder.

With regard to evidence received by the agency of original 
jurisdiction prior to transfer of the claims file to the 
Board, VA regulations require review and disposition of that 
evidence by that agency and issuance of a SSOC to the 
veteran, unless the additional evidence is duplicative of 
previously submitted evidence.  38 C.F.R. § 19.37(a) (2000).

Here, the records reflect additional pertinent information 
with respect to the veteran's claim of entitlement to service 
connection for a chronic low back disorder.

In light of the above, the additional evidence must be 
considered by the RO prior to appellate review and a SSOC 
must be issued.  See 38 C.F.R. § 19.9 (2000) ("If further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision," the Board is required to remand the case back to 
the agency of original jurisdiction.") (emphasis added).

The issue of entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities must 
be held in abeyance pending completion of the development set 
forth below.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
chronic low back disorder and a 10 
percent evaluation based on multiple, 
noncompensable, service-connected 
disabilities, based on all the evidence 
in the claims folder, including the June 
2000 private medical records.

3.  If either of the benefits sought on 
appeal remains denied, the appellant and 
the appellant's accredited 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until so 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



